Per Curiam.

R.C. 3501.05(J) imposes upon respondent the duty to “[ajpprove ballot language for any local question or issue * * *.”
R.C. 5705.25 sets forth the form of the ballot to be used in the submission of a proposed levy-to the voters and provides in relevant part:
“The form of the ballots cast at such election shall be:
“ ‘An additional tax for the benefit of (name of subdivision) * * * for the purpose of (purpose stated in the resolution) * * * at a rate not exceeding * * * mills for each one dollar of valuation, which amounts to (rate expressed in dollars and cents) * * * for each one hundred dollars of valuation, for * * * (life of indebtedness or number of years the levy is to run) * *
<<* * *
“If the levy submitted is a proposal to * * * replace * * * an existing levy, the form of the ballot specified in this section may be changed by substituting for the words, ‘An additional’ at the beginning of the form; the words * * * ‘A replacement of a’ in the case of a proposal to replace an existing levy in the same amount; * *
*154Relator argues that “[t]he Secretary of State is under a mandatory duty to approve ballot language designating a proposed tax levy as ‘a replacement’ tax when such language is specifically authorized by law.”
Although R.C. 5705.25 requires a replacement levy to be designated as such, relator has made no showing that its levy is, in fact, a replacement levy rather than a renewal levy. Similarly, relator has not demonstrated any prejudice from respondent’s action in designating the levy at issue a renewal levy.
Mandamus is an extraordinary remedy. It will not lie unless relator has a clear right to the relief sought and clearly demonstrates its entitlement to the writ. State, ex rel. McGarvey, v. Zeigler (1980), 62 Ohio St. 2d 320, 321 [16 O.O.3d 363]. Relator has not met this burden.
Accordingly, the writ prayed for is denied.1

Writ denied.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.

 In view of our determination herein, it is unnecessary to rule on respondent’s motion to join a necessary party.